Case 1:20-cv-00390-RJJ-RSK ECF No. 23, PageID.195 Filed 12/07/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



JASON MATTHEWS,

               Plaintiff,
                                                              CASE NO. 1:20-CV-390
v.
                                                              HON. ROBERT J. JONKER
CJ ACQUIRE, LLC, et al.,

            Defendants.
__________________________________/

               ORDER SETTING RULE 16 SCHEDULING CONFERENCE

       IT IS HEREBY ORDERED:

       1.      Rule 16 Scheduling Conference: A scheduling conference under Fed. R. Civ. P.
16 is scheduled for January 25, 2021 at 4:00 p.m., before the Honorable Robert J. Jonker,
Courtroom 699, Ford Federal Building, 110 Michigan, N.W., Grand Rapids, Michigan.
       2.      Matters to be Considered at the Scheduling Conference: The purpose of the
scheduling conference is to review the joint status report and to explore methods of expediting the
disposition of the action by: establishing early and ongoing case management; discouraging
wasteful pretrial activities; establishing limitations on discovery; facilitating the settlement of a
case; establishing an early, firm trial date; and improving the quality of the trial through thorough
preparation.
       3.      Presumptive Disclosures and Discovery Limitations: Under Rules 26, 30 and 33,
of the Federal Rules of Civil Procedure, the Court normally requires the following in the absence
of good cause for deviation:
       (a)     All Rule 26(a) disclosures will apply. Rule 26(a)(1) and Rule 26(a)(2)
       disclosures will be required before the end of discovery. Rule 26(a)(3) pretrial
       disclosures will apply and, in addition, the Court will require a preliminary lay
       witness disclosure during the discovery period. Rule 26(e) applies and governs the
       duty to supplement disclosures and discovery responses.
Case 1:20-cv-00390-RJJ-RSK ECF No. 23, PageID.196 Filed 12/07/20 Page 2 of 5




               (b)Interrogatories will be limited to 25 per side and depositions will be
       limited to 10 per side, each of no more than 7 hours duration.
Rule 37 sanctions apply to disclosures and discovery responses, including inadequate
supplementation of original disclosures and responses.
       The court normally allows six months for discovery, but will consider a shorter or longer
period at the scheduling conference.
       4.      Meeting of Parties and Preparation of Joint Status Report: At least seven days
before the Rule 16 conference, counsel (or unrepresented parties) shall meet to discuss the
following: the nature and basis of the parties' claims and defenses, the possibilities for a prompt
settlement or resolution of the case, the formulation of a discovery plan, and the other topics listed
below. Plaintiff shall be responsible for scheduling the meeting, which may be conducted in
person or by telephone. After the meeting, the parties shall prepare a joint status report which
must be e-filed no later than January 18, 2021. The following form shall be used:
               A Rule 16 Scheduling Conference is scheduled for __________, before the
               Hon. _____________________. Appearing for the parties as counsel will
               be:

                       (List the counsel who will attend the scheduling conference.
                       Counsel for all parties must attend. Parties not represented
                       by counsel must appear in person. Parties who are
                       represented are encouraged, but not required, to attend).

               (1)     Jurisdiction: The basis for the Court's jurisdiction is:

                       (Set forth a statement of the basis for the Court's
                       jurisdiction. Indicate all objections. State whether
                       the case includes any pendent state law claims.)

               (2)     Jury or Non-Jury: This case is to be tried (before a
                       jury/before the court as trier of law and fact.)

               (3)     Judicial Availability: The parties [agree] [do not agree] to
                       have a United State Magistrate Judge conduct any and all
                       further proceedings in the case, including trial, and to order
                       the entry of final judgment. [Note to Counsel: If the parties
                       consent to the jurisdiction of a magistrate judge, pursuant to
                       28 U.S.C. § 636(c), and so state in the Joint Status Report,
                       an Order of Reference will be issued transferring the matter
                       to the magistrate judge and allowing appeals to be taken to
                       the United States Court of Appeals for the Sixth Circuit, in
Case 1:20-cv-00390-RJJ-RSK ECF No. 23, PageID.197 Filed 12/07/20 Page 3 of 5




                 accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73
                 (c).]

           (4)   Statement of the Case: This case involves:

                 (Set forth a brief description of the claims and defenses,
                 sufficient to acquaint the Court with the general nature of the
                 case, as well as the factual and legal issues requiring judicial
                 resolution.)

           (5)   Joinder of Parties and Amendment of Pleadings: The parties
                 expect to file all motions for joinder of parties to this action
                 and to file all motions to amend the pleadings by
                 _______________.

           (6)   Disclosures and Exchanges:

                 Rule 26(a) mandates particular disclosures that apply on a
                 self executing timetable in the absence of contrary court
                 order. Describe in the Joint Status Report what the parties
                 propose regarding these categories of disclosure. In
                 addition, this Court will require a preliminary disclosure of
                 potential lay witnesses earlier than Rule 26(a)(3) would
                 otherwise require. Propose a date for this disclosure in the
                 Joint Status Report. NOTE: Rule 26(e) provides the duty to
                 supplement applicable disclosures and discovery responses.
                 All parties must comply with this duty, and Rule 37
                 sanctions apply.

                 (i)     Fed.R.Civ.P. 26(a)(1) disclosures:
                         [Propose deadlines and describe any objections.]

                 (ii)    Fed.R.Civ. P. 26(a)(2) disclosures:
                         [Propose deadlines and describe any objections.]

                 (iii)   Fed.R.Civ.P. 26(a)(3) disclosures:
                         [Propose deadlines and describe any objections.]

                 (iv)    The parties have agreed to make available the following
                         documents without the need of a formal request for production:

                         From plaintiff to defendant by _______: (describe documents)
                         From defendant to plaintiff by _______: (describe documents)

                                                 -OR-
Case 1:20-cv-00390-RJJ-RSK ECF No. 23, PageID.198 Filed 12/07/20 Page 4 of 5




                          The parties are unable to agree on voluntary production at this time.

                  (v)     Initial Disclosure of potential lay witnesses:
                          [Propose deadlines and describe any objections.]

           (7)    Discovery: The parties believe that all discovery proceedings can
                  be completed by _________. The parties recommend the following
                  discovery plan:

                  (As required by Fed. R. Civ. P. 26(f), set forth proposed plan
                  of discovery, including subjects on which discovery may be
                  needed and whether discovery should be conducted in
                  phases or be limited to or focused on certain issues. Also set
                  forth any recommendations as to limitations on discovery.
                  Limitations may include the number of depositions,
                  interrogatories, and requests for admissions, or limitations
                  on the scope of discovery pending resolution of dispositive
                  motions or alternative dispute resolution proceedings. State
                  whether the presumptive limits for interrogatories; (Rule
                  33(a) (25 single part questions)) and depositions (Rule
                  30(a)(2)(A) (10 depositions per side); Rule 30(d)(1) (one day
                  of seven hours per witness)) should be modified in this case.

           (8)    Motions: The parties anticipate that all dispositive motions
                  will be filed by __________. The parties acknowledge that
                  it is the policy of this Court to prohibit the consideration of
                  non-dispositive discovery motions unless accompanied by a
                  certification that the moving party has made a reasonable
                  and good faith effort to reach agreement with opposing
                  counsel on the matters set forth in the motion.

           (9)    Alternative Dispute Resolution: The parties recommend that
                  this case be submitted to the following method(s) of
                  alternative dispute resolution:

                  (Set forth each party's position with respect to the preferred
                  method, if any, of alternative dispute resolution. Methods
                  used in this district include, but are not limited to, voluntary
                  facilitative mediation (W.D. Mich. LCivR 16.3), early
                  neutral evaluation (W.D. Mich. LCivR 16.4), and case
                  evaluation (MCR 2.403 and W.D. Mich. LCivR 16.5).)

                  See the court’s web site (www.miwd.uscourts.gov) for the
                  local rules regarding all forms of ADR used in this district
                  and for lists of mediators, case evaluators, and arbitrators.

           (10)   Length of Trial: Counsel estimate the trial will last
                  approximately _____ days, total, allocated as follows:
Case 1:20-cv-00390-RJJ-RSK ECF No. 23, PageID.199 Filed 12/07/20 Page 5 of 5




                       ____ days for plaintiff’s case, ____ days for defendant’s case,
                       ____ days for other parties.

                (11)   Prospects of Settlement: The status of settlement negotiations is:

                       (Indicate persons present during negotiations, progress
                       toward settlement, and issues that are obstacles to
                       settlement.)

                (12)   Electronic Document Filing System: Counsel are reminded
                       that Local Civil Rule 5.7(a) now requires that attorneys file
                       and serve all documents electronically, by means of the
                       Court’s CM/ECF system, unless the attorney has been
                       specifically exempted by the Court for cause or a particular
                       document is not eligible for electronic filing under the rule.
                       The Court expects all counsel to abide by the requirements
                       of this rule. Pro se parties (litigants representing themselves
                       without the assistance of a lawyer) must submit their
                       documents to the Clerk on paper, in a form complying with
                       the requirements of the local rules. Counsel opposing a pro
                       se party must file documents electronically but serve pro se
                       parties with paper documents in the traditional manner.

                (13)   Other: Set forth any special characteristics that may warrant
                       extended discovery, accelerated disposition by motion, or
                       other factors relevant to the case.

         The joint status report shall be approved by all counsel of record and by any party who
represents him or herself.
         5.     Order of Referral: A United States Magistrate Judge may be designated to assist in
the processing of this case, and is invested by the powers conferred under 28 U.S.C.
§ 636(b)(1)(A).
         6.     Case Manager: Any question concerning this Order or the scheduling conference
should be directed to Susan Driscoll Bourque, Case Manager, at (616) 456-2327.




Dated:        December 7, 2020                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
